Exhibit 10.1

December 15, 2015

Global Payments Inc.

10 Glenlake Parkway, NE

Atlanta, Georgia 30328-3473

Attention: Cameron Bready, Executive Vice President and Chief Financial Officer

Project Holly

Commitment Letter

Dear Mr. Bready:

Global Payments Inc. (“you” or “GPN”), has advised Bank of America, N.A. (“Bank
of America”) and Merrill, Lynch, Pierce, Fenner and Smith Incorporated (or any
of its designated affiliates, “MLPFS”) that you intend to acquire (the
“Acquisition”), directly or indirectly, all of the outstanding share capital of
Heartland Payment Systems, Inc. (the “Target”). You have further advised us
that, in connection with the foregoing, you intend to consummate the other
Transactions described in the Transaction Description attached hereto as
Exhibit A (the “Transaction Description”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Transaction
Description or the Summary of Terms (as hereinafter defined).

You have also advised the Commitment Parties (as hereinafter defined) that you
intend to:

(a) effect (i) an amendment (the “Proposed Revolving Amendment”) to the Second
Amended and Restated Revolving Credit Agreement dated as of July 31, 2015 among
GPN, the other borrowers identified therein, the lenders identified therein and
Bank of America, in its capacity as administrative agent (as amended through the
date hereof, the “Existing Revolving Credit Agreement”, and as to be amended by
the Proposed Revolving Amendment, the “Amended Revolving Credit Agreement”) in
respect of a revolving credit facility of $1.25 billion (the “Existing Revolving
Facility”; such facility as amended by the Amended Revolving Credit Agreement,
the “Amended Revolving Facility”) and (ii) an amendment (the “Proposed Term Loan
Amendment” and collectively with the Proposed Revolving Amendment, the “Proposed
Amendments”) to the Second Amended and Restated Term Loan Agreement, dated as of
July 31, 2015, among GPN, Global Payments Direct, Inc., the lenders identified
therein and Bank of America, in its capacity as administrative agent (as amended
through the date hereof, the “Existing Term Loan Agreement”, collectively with
the Existing Revolving Credit Agreement, the “Existing Credit Agreements” and,
as amended by the Proposed Term Loan Amendment, the “Amended Term Loan
Agreement”, and collectively with the Amended Revolving Credit Agreement, the
“Amended Credit Agreements”) in respect of a term loan facility of $1.75 billion
(the “Existing Term Loan” or the “Existing Term Loan Facility”, together with
the Existing Revolving Facility, the “Existing Credit Facilities”), in each
case, on the terms specified in the Summary of Principal Terms and Conditions
attached hereto as Exhibit B (the “Summary of Terms”; this commitment letter,
the Transaction Description, Summary of Terms and the Summary of Additional
Conditions attached hereto as Exhibit C, collectively, the “Commitment Letter”);

(b) if the required consent of the lenders under the Existing Credit Agreements
to the Proposed Amendments (the “Required Consent”) is not obtained, obtain new
senior secured credit facilities (the “Backstop Bank Facilities”) comprised of
(i) a term loan facility in an aggregate principal amount of up to $1.75 billion
with terms identical to those applicable to the Existing Term Loan and (ii) a
revolving credit facility in an aggregate principal amount of up to $1.25
billion with terms identical to those applicable to the Existing Revolving
Facility, in each case with changes to such terms as are required to give effect
to the Proposed Amendments; and

(c) obtain an incremental term B loan under the Amended Term Loan Agreement or
the documentation for the Backstop Bank Facilities, as applicable, in the
aggregate principal amount of $1.78 billion plus the Additional Flex Amount (as
defined in Exhibit B) (if any) (the “Additional Term B Facility”).



--------------------------------------------------------------------------------

The Existing Credit Facilities under the Amended Credit Agreements or the
Backstop Bank Facilities, as applicable, and the Additional Term B Facility are
collectively referred to herein as the “Facilities”.

In connection with the foregoing, Bank of America is pleased to advise you of
its fully underwritten commitment to (a) provide 100% of the aggregate principal
amount of the Additional Term B Facility and (b) if the Required Consent is not
obtained, provide 100% of the aggregate principal amount of the Backstop Bank
Facilities, all upon and subject to the terms set forth in this Commitment
Letter. In addition, Bank of America hereby commits that it will (a) vote in
favor of the Proposed Amendments and (b) not assign its interests in the
Existing Revolving Credit Agreement or the Existing Term Loan Agreement or take
any other action that could compromise its right to vote its interests in this
manner until the earlier of the effectiveness of the Proposed Amendments or your
decision to abandon the effort to obtain the Proposed Amendments. As used
herein, “Bank Facilities Documentation” means the Proposed Amendments and all
related documentation (or, if the Required Consent is not obtained, the credit
agreement and all related documentation for the Backstop Bank Facilities) and
the credit agreement and all related documentation for the Additional Term B
Facility, as applicable.

It is agreed that (i) MLPFS (or any of its affiliates) will act as lead arranger
and bookrunner for each of the Facilities, including with respect to soliciting
the Required Consent (in such capacity, the “Lead Arranger”), and (ii) Bank of
America will act as sole administrative agent for the Facilities (in such
capacity, the “Administrative Agent”). Bank of America (including in its
capacities as a Lender) and MLPFS (including in its capacities as the Lead
Arranger), may be collectively referred to herein as the “Commitment Parties”.
You agree that no other agents, co-agents, arrangers, co-arrangers, bookrunners,
co-bookrunners, managers or co-managers will be appointed and no other titles
will be awarded unless you and we shall so agree. Notwithstanding the foregoing,
within 25 business days following the date hereof you may appoint up to five
additional financial institutions reasonably satisfactory to us to serve as
agents, advisors, co-agents, joint lead arrangers and joint bookrunners (each
financial institution appointed, an “Additional Agent”), and may allocate the
commitments hereunder with respect to the Facilities (and corresponding
compensatory economics) to such Additional Agents; provided that (i) MLPFS will
have “left” placement in any and all marketing materials or other documentation
used in connection with the syndication of the Facilities and all rights
customarily associated with such role; (ii) such Additional Agents assume the
obligations of the Commitment Parties hereunder with respect to the Facilities
on terms reasonably acceptable to the Commitment Parties and GPN; (iii) Bank of
America’s commitments hereunder with respect to the Facilities are ratably
reduced by the aggregate amount of the commitments allocated to such Additional
Agents; (iv) no Additional Agent shall be allocated a greater percentage of the
economics hereunder with respect to any Facility than Bank of America, and such
percentage of economics shall not exceed its percentage of the commitments of
the applicable Facility; and (v) not more than 45% of the compensatory economics
hereunder with respect to the Facilities shall be allocated to the Additional
Agents.

The commitments of Bank of America hereunder to fund the Additional Term B
Facility and up to $950 million of loans under the Existing Revolving Facility
(or, in the event the Required Consent is not obtained, under the Backstop Bank
Facilities) necessary to finance the Acquisition Costs (as hereinafter defined)
on the Closing Date (as hereinafter defined) (the “Necessary Acquisition Funds”)
and the agreements of the Lead Arranger to perform the services described herein
are subject solely to the conditions set forth in Exhibit C hereto and, upon
satisfaction (or waiver by all Commitment Parties) of such conditions and
subject to the Limited Conditionality Provision, the funding of the Necessary
Acquisition Funds shall occur.

Notwithstanding anything in this Commitment Letter (including each of the
exhibits attached hereto), any Fee Letter, the Bank Facilities Documentation or
any other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations the accuracy of which
shall be a condition to the availability of the Necessary Acquisition Funds on
the Closing Date shall be (A) such of the representations made by the Target
with respect to the Target and its subsidiaries in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that you (or
your affiliate) have the right (taking into account any applicable cure
provisions) to terminate your (or its) obligations under the Merger Agreement,
or the right not to consummate the Acquisition, as a result of a breach of such
representations in the Merger Agreement (to such extent, the “Specified Merger
Agreement Representations”) and (B) the Specified Representations (as defined

 

2



--------------------------------------------------------------------------------

below) in the Bank Facilities Documentation and (ii) the terms of the Bank
Facilities Documentation shall be in a form such that they do not impair the
availability of the Necessary Acquisition Funds on the Closing Date if the
conditions set forth in Exhibit C hereto are satisfied (it being understood
that, to the extent any security interest in any Collateral is not or cannot be
provided and/or perfected on the Closing Date (other than the pledge and
perfection of the security interests in certificated equity securities of GPN’s
material, wholly owned domestic subsidiaries (to the extent required under the
terms of Exhibit B hereto) and assets with respect to which a lien may be
perfected by the filing of a financing statement under the Uniform Commercial
Code; provided that stock certificates of the Target and its material,
wholly-owned domestic subsidiaries will only be required to be delivered on the
Closing Date to the extent received from the seller) after your use of
commercially reasonable efforts to do so or without undue burden or expense,
then the grant, provision and/or perfection of a security interest in such
Collateral shall not constitute a condition precedent to the availability of the
Necessary Acquisition Funds on the Closing Date, but instead shall be required
to be delivered within 90 days after the Closing Date or otherwise pursuant to
arrangements and timing to be mutually agreed by the Administrative Agent and
GPN acting reasonably). For purposes hereof, “Specified Representations” means
the representations and warranties of the Loan Parties (as defined in the
Summary of Terms) set forth in the Bank Facilities Documentation relating to
corporate or other organizational existence, power and authority (as to
execution, delivery and performance of the Bank Facilities Documentation), due
authorization, execution and delivery of, and enforceability against the Loan
Parties of, the Bank Facilities Documentation, execution of the Bank Facilities
Documentation not conflicting with organizational documents of the Loan Parties,
solvency as of the Closing Date (after giving effect to the Transactions) of GPN
and its subsidiaries on a consolidated basis (with solvency to be defined in a
manner consistent with the solvency certificate to be delivered in the form set
forth in Annex I attached to Exhibit C hereto), Federal reserve margin
regulations, the Investment Company Act, PATRIOT Act, use of proceeds of the
Facilities on the Closing Date not violating OFAC and FCPA and, subject to the
provisions of this paragraph, creation, validity and perfection of security
interests in the Collateral. This paragraph, and the provisions herein, shall be
referred to as the “Limited Conditionality Provision.”

The Lead Arranger reserves the right, prior to or after the Closing Date (as
defined below), to syndicate all or a portion of Bank of America’s commitments
hereunder to a group of banks, financial institutions and institutional lenders
(together with Bank of America and including any existing lenders under the
Existing Credit Agreements that consent to the Proposed Amendments, the
“Lenders”) identified by the Lead Arranger and reasonably acceptable to you
(such consent not to be unreasonably withheld or delayed); provided that we
agree not to syndicate our commitments (a) to certain of those banks, financial
institutions, other institutional lenders and other entities separately
identified in writing by you to us prior to the date hereof, or (b) to
competitors (other than bona fide fixed income investors, banks (or similar
financial institutions) or debt funds) of GPN, the Target and their respective
subsidiaries and affiliates identified in writing by you to us from time to time
prior to the date hereof (collectively, the “Disqualified Lenders”). The Lead
Arranger intends to commence syndication of the Facilities and solicitation of
the Required Consent promptly upon your acceptance of this Commitment Letter and
the Fee Letters. Until the earlier of (i) the date upon which a Successful
Syndication (as defined in the Joint Fee Letter) is achieved and (ii) the 45th
day following the Closing Date (the “Syndication Date”), you agree to actively
assist the Lead Arranger in obtaining the Required Consent and achieving a
syndication of the Facilities that is satisfactory to the Lead Arranger and you.
Such assistance shall include your (a) providing and causing your advisors to
provide (and using commercially reasonable efforts, subject to, and not in
contravention of the Merger Agreement, to cause the Target and its advisors to
provide) the Commitment Parties and the other Lenders upon request with
information customarily provided in transactions of this type and reasonably
deemed necessary by the Commitment Parties to complete syndication and/or obtain
the Required Consent, including, but not limited to, written, factually
presented information and evaluations (other than the Projections) prepared by
you and your advisors, or on your behalf, or the Target and its advisors,
relating to the transactions contemplated hereby (including the Projections (as
hereinafter defined), the “Information”), (b) reasonable assistance (including
using commercially reasonable efforts to cause the Target, subject to, and not
in contravention of the Merger Agreement, to assist) in the preparation of an
Information Memoranda and other written materials to be used in connection with
the syndication of the Facilities (collectively with the Summary of Terms, the
“Information Materials”), (c) using your commercially reasonable efforts to
ensure that the syndication efforts of the Lead Arranger benefit materially from
your existing banking relationships, (d) using your commercially reasonable
efforts to procure, at your expense, prior to the launch of the syndication, a
public corporate family rating (but not a specific rating) in respect of GPN
after giving effect to the Transactions from each of Standard & Poor’s Ratings
Services and Moody’s Investors Service, Inc., (e) using your commercially
reasonable efforts to ensure that there is no competing offering, placement or
arrangement of any

 

3



--------------------------------------------------------------------------------

other senior credit facility for GPN and its subsidiaries which would have a
material adverse effect on the syndication of the Additional Term Loan B
Facility or the Backstop Bank Facilities and (f) otherwise assisting the
Commitment Parties in their syndication efforts, including by making appropriate
members of your senior management available (and your using commercially
reasonable efforts to cause the senior management of the Target, subject to, and
not in contravention of the Merger Agreement, to be available) at mutually
agreed dates and times to attend and make presentations regarding the business
and prospects of GPN and its subsidiaries, as appropriate, at one or more
meetings, if any, of prospective Lenders. Notwithstanding anything to the
contrary contained in the Commitment Letter or the Fee Letters, none of (x) your
obligations to assist in syndication efforts as provided herein, (y) the
commencement of the syndication or (z) a Successful Syndication, shall
constitute a condition to the initial funding or availability of the Facilities.

It is understood and agreed that the Lead Arranger will manage all aspects of
the syndication and the solicitation of the Required Consent in consultation
with you, including decisions as to the selection of prospective Lenders and any
titles offered to proposed Lenders, when commitments will be accepted and the
final allocations of the commitments among the Lenders. It is understood that
unless we and you shall otherwise agree, no Lender participating in the
Facilities will receive compensation from you in order to obtain its commitment
or its consent to the Proposed Amendments, except on the terms contained in this
Commitment Letter and in the Fee Letters.

You represent, warrant and covenant that (with respect to any information
relating to the Target and its subsidiaries, to your knowledge) (a) all
financial projections concerning GPN and its subsidiaries that have been or are
hereafter made available to the Commitment Parties or the Lenders by you or any
of your representatives (or on your or their behalf) or by the Target or any of
its subsidiaries or representatives (or on their behalf) (the “Projections”) in
connection with the transaction contemplated hereby have been or will be
prepared in good faith based upon assumptions deemed reasonable at the time of
preparation and at the time such Projections are furnished and (b) all
Information, other than Projections, which has been or is hereafter made
available to the Commitment Parties or the Lenders by you or any of your
representatives (or on your or their behalf) or by the Target or any of its
subsidiaries or representatives (or on their behalf) in connection with any
aspect of the transactions contemplated hereby, as and when furnished, is and
will be complete and correct in all material respects, when taken as a whole,
and does not and will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which they were made (after giving
effect to all supplements and updates with respect thereto), not materially
misleading. You agree to, and to use your commercially reasonable efforts,
subject to, and not in contravention of the Merger Agreement, to cause the
Target to, furnish us with further and supplemental information from time to
time until the date of the initial borrowing under the Facilities (the “Closing
Date”) so that the representation, warranty and covenant in the immediately
preceding sentence is correct on the Closing Date as if the Information were
being furnished, and such representation, warranty and covenant were being made,
on such date. In issuing this commitment and in arranging and syndicating the
Facilities and soliciting the Required Consent, the Commitment Parties are and
will be using and relying on the Information without independent verification
thereof.

You acknowledge that (a) the Lead Arranger and/or Bank of America on your behalf
will make available Information Materials to the proposed syndicate of Lenders
by posting the Information Materials on IntraLinks, SyndTrak or another similar
electronic system and (b) certain prospective Lenders (such Lenders, “Public
Lenders”; all other Lenders, “Private Lenders”) may have personnel that do not
wish to receive material non-public information (within the meaning of the
United States federal securities laws, “MNPI”) with respect to GPN, the Target
or their respective affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities. If requested, you will
assist us (and use commercially reasonable efforts to cause the Target to assist
us) in preparing an additional version of the Information Materials not
containing MNPI (the “Public Information Materials”) to be distributed to
prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. Each letter and Information Memorandum will be accompanied by a
disclaimer exculpating you, the Target and us with respect to any use thereof
and of any related Information Materials by the recipients thereof In addition,
at our request, you shall identify Public Information Materials by clearly and
conspicuously marking the same as “PUBLIC”.

 

4



--------------------------------------------------------------------------------

You agree that the Lead Arranger and/or Bank of America on your behalf may
distribute the following documents to all prospective Lenders, unless you advise
the Lead Arranger and Bank of America in writing (including by email) within a
reasonable time prior to their intended distributions that such material should
only be distributed to prospective Private Lenders: (a) administrative materials
for prospective Lenders such as lender meeting invitations and funding and
closing memoranda, (b) notifications of changes to Facilities’ terms and
(c) other materials intended for prospective Lenders after the initial
distribution of the Information Materials, including drafts and final versions
of definitive documents with respect to the Facilities. If you advise us that
any of the foregoing items should be distributed only to Private Lenders, then
the Lead Arranger and Bank of America will not distribute such materials to
Public Lenders without further discussions with you. You agree (whether or not
any Information Materials are marked “PUBLIC”) that Information Materials made
available to prospective Public Lenders in accordance with this Commitment
Letter shall not contain MNPI.

By executing this Commitment Letter, you agree to pay the fees set forth in the
separate fee letter addressed to you dated the date hereof from Bank of America
and MLPFS (the “Joint Fee Letter”) and in that separate agency fee letter
addressed to you dated the date hereof from Bank of America and MLPFS (the
“Agency Fee Letter” and collectively with the Joint Fee Letter, the “Fee
Letters”). If the Closing Date occurs, you also agree to reimburse Bank of
America and MLPFS from time to time on demand for all reasonable out-of-pocket
fees and expenses (including, but not limited to, (a) the reasonable and actual
fees, disbursements and other charges of Moore & Van Allen, PLLC, as counsel to
MLPFS and the Administrative Agent and any special or local counsel to the
Commitment Parties or the Lenders retained by MLPFS or the Administrative Agent,
(b) a fee for the establishment and usage of a SyndTrak secure deal syndication
website, and (c) the Administrative Agent’s and MLPFS’s due diligence and
syndication expenses (such as the expenses of a bank meeting and the printing of
presentations and an offering memorandum)) incurred in connection with the
Facilities (including the solicitation of the Required Consent), the syndication
thereof, the preparation of the definitive documentation therefor and the other
transactions contemplated hereby, provided that you have received supporting
documentation for such requested reimbursements in a reasonable level of detail
and that prior to the incurrence of any material expense, the estimated amount
thereof shall be discussed with, and agreed upon by Bank of America, MLPFS and
GPN. You acknowledge that Bank of America and/or MLPFS may receive a benefit,
including without limitation, a discount, credit or other accommodation, from
any of such counsel based on the fees such counsel may receive on account of
their relationship with us including, without limitation, fees paid pursuant
hereto.

You agree to indemnify and hold harmless Bank of America, MLPFS and each of
their affiliates and their respective officers, directors, employees, agents,
advisors and other representatives (each, an “Indemnified Party”) from and
against any and all claims, damages, losses and liabilities that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of any action, litigation or
investigation in respect of (a) any matters contemplated by this Commitment
Letter, the Fee Letters, the Merger Agreement (as hereinafter defined) or any
related transaction or (b) the Facilities and any other financings or any use
made or proposed to be made with the proceeds thereof and to reimburse each
Indemnified Party upon demand for any reasonable legal or other out-of-pocket
expenses incurred in connection with investigating or defending any of the
foregoing, except to the extent such claim, damage, loss or liability (i) is
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnified Party or its Related Parties (as defined below),
or (ii) results from a claim brought by you against an Indemnified Party for a
material breach of such Indemnified Party’s obligations hereunder, if you have
obtained a final and nonappealable judgment in your favor on such claim as
determined by a court of competent jurisdiction. In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by you, your equityholders or creditors, the
Target or an Indemnified Party, whether or not an Indemnified Party is otherwise
a party thereto and whether or not the transactions contemplated hereby are
consummated. You also agree that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to you or your
subsidiaries or affiliates or to your or their respective equityholders or
creditors arising out of, related to or in connection with any aspect of the
transactions contemplated hereby, except to the extent of direct, as opposed to
special, indirect, consequential or punitive, damages resulting from either
(i) the gross negligence, bad faith or willful misconduct of such Indemnified
Party as determined by a final and nonappealable judgment of a

 

5



--------------------------------------------------------------------------------

court of competent jurisdiction, or (ii) the material breach of such Indemnified
Party’s obligations hereunder as determined by a final and nonappealable
judgment of a court of competent jurisdiction. Notwithstanding any other
provision of this Commitment Letter, no Indemnified Party shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct or actual damages resulting from either (i) the
gross negligence, bad faith or willful misconduct of such Indemnified Party as
determined by a final and nonappealable judgment of a court of competent
jurisdiction, or (ii) the material breach of such Indemnified Party’s
confidentiality obligations hereunder as determined by a final and nonappealable
judgment of a court of competent jurisdiction. For purposes hereof, “Related
Party” means (1) any controlling person or controlled affiliate of such
Indemnified Party, (2) the respective directors, officers or employees of such
Indemnified Party or any of its controlling persons or controlled affiliates and
(3) the respective agents of such Indemnified Party or any of its controlling
persons or controlled affiliates, in the case of this clause (3), acting on
behalf of, or at the express instructions of, such Indemnified Party,
controlling person or such controlled affiliate; provided that each reference to
a controlling person, controlled affiliate, director, officer or employee in
this sentence pertains to a controlling person, controlled affiliate, director,
officer or employee involved in the negotiation or syndication of this
Commitment Letter and the Facilities. Notwithstanding the foregoing, each
Indemnified Party shall be obligated to refund and return any and all amounts
paid by you under this paragraph to such Indemnified Party for any such losses,
claims, damages, liabilities and expenses to the extent it has been determined
by a final, nonappealable judgment by a court of competent jurisdiction that
such Indemnified Person is not entitled to payment of such amounts in accordance
with the terms hereof.

This Commitment Letter and the Fee Letters and the contents hereof and thereof
are confidential and, except for disclosure hereof or thereof on a confidential
basis to your accountants, attorneys and other professional advisors retained by
you in connection with the Facilities or as otherwise required by law, may not
be disclosed in whole or in part to any person or entity without our prior
written consent; provided, however, it is understood and agreed that you may
(i) disclose this Commitment Letter (but not the Fee Letters) to the Target and
its officers, directors, accountants, attorneys and other professional advisors
on a confidential and need to know basis, (ii) to the extent portions thereof
have been redacted in a manner to be reasonably agreed by MLPFS and Bank of
America (including the portions thereof addressing fees payable to MLPFS, Bank
of America and/or the other Lenders, economic flex terms and other economic
terms), disclose the Fee Letters to the Target and its officers, directors,
accountants, attorneys and other professional advisors on a confidential and
need to know basis and (iii) after your acceptance of this Commitment Letter and
the Fee Letters, disclose this Commitment Letter (including the Summary of
Terms) but not the Fee Letters (other than the existence thereof and the
contents thereof as part of projections, pro forma information and a generic
disclosure of aggregate sources and uses to the extent customary in marketing
materials and other required filings), in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges. We hereby notify you that pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Act”), each of us is required to obtain, verify and record information that
identifies you, which information includes your name and address and other
information that will allow each of us to identify you in accordance with the
Act.

You acknowledge that any Commitment Party or its respective affiliates may be
providing financing or other services to parties whose interests may conflict
with yours. Each Commitment Party agrees that, except as provided herein, it
will not furnish Confidential Information (as defined below) obtained from you
to any of its other customers and that it will treat Confidential Information
relating to you and your affiliates with the same degree of care as it treats
its own confidential information. Each Commitment Party further advises you that
it will not make available to you confidential information that it has obtained
or may obtain from any other customer. In connection with the services and
transactions contemplated hereby, you agree that the Commitment Parties are
permitted (a) to disclose Confidential Information to the extent requested by
any regulatory authority purporting to have jurisdiction over it, (b) to
disclose Confidential Information to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (c) to access, use and
share with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives (collectively, “Representatives”) any information
concerning you or any of your affiliates that is or may come into the possession
of the Commitment Parties or any of such affiliates; provided that if any such
information constitutes Confidential Information (defined below), the persons to
whom such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential, (d) to the extent that such Confidential Information becomes
publicly available other than by reason of disclosure in violation of this
agreement by Bank of America or MLPFS or any of its affiliates, Related Parties
or Representatives, (e) for purposes of establishing a “due diligence” defense,

 

6



--------------------------------------------------------------------------------

(f) to the extent that such Confidential Information is or was received by Bank
of America or MLPFS from a third party that is not to Bank of America’s or
MLPFS’ knowledge subject to confidentiality obligations to you, the Target or
any of your or their subsidiaries or affiliates, (g) to the extent that such
information is independently developed by Bank of America or MLPFS or (h) to
potential Lenders, participants, assignees or potential counterparties to any
swap or derivative transaction relating to GPN or any of its subsidiaries or any
of their respective obligations, in each case, who agree to be bound by the
terms of this paragraph (or language substantially similar to this paragraph or
as otherwise reasonably acceptable to you and Bank of America and MLPFS,
including as may be agreed in any confidential information memorandum or other
marketing material) in each case, other than any Disqualified Lender. For
purposes hereof, “Confidential Information” means all information received from
you or any of your subsidiaries or the Target or any of its subsidiaries (or any
of their respective Representatives) in connection with the services and
transactions contemplated hereby relating to GPN or any of its subsidiaries, the
Target or any of its subsidiaries or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a non-confidential basis prior to disclosure by you or any of your
subsidiaries. GPN agrees that any references to Bank of America, MLPFS or any of
their respective affiliates made in connection with the Facilities in any
publicly distributed writing are subject to the prior approval of the applicable
Commitment Party, such approval not to be unreasonably withheld or delayed;
provided however, in no event shall any prior approval be required for any
statement or disclosure that is required to be made by GPN (a) to any regulatory
authority purporting to have jurisdiction over it, or (b) pursuant to applicable
laws or regulations or by any subpoena or similar legal process. The Commitment
Parties shall be permitted to use information related to the syndication and
arrangement of the Facilities in connection with marketing, press releases or
other transactional announcements or updates provided to investor or trade
publications; including, but not limited to, the placement of “tombstone”
advertisements in publications of its choice at its own expense.

You acknowledge that Bank of America currently is acting as administrative agent
and a lender under the Existing Credit Agreements, and your and your affiliates’
rights and obligations under any other agreement with any of the Commitment
Parties or any of their respective affiliates (including the Existing Credit
Agreements) that currently or hereafter may exist are, and shall be, separate
and distinct from the rights and obligations of the parties pursuant to this
Commitment Letter, and none of such rights and obligations under such other
agreements shall be affected by the Commitment Parties’ performance or lack of
performance of services hereunder.

In addition, you acknowledge that GPN (or one of its affiliates) has retained
MLPFS, as the buy-side financial advisor (in such capacity, the “Financial
Advisor”) in connection with the Acquisition. You agree not to assert any claim
you might allege to the extent based on any actual or potential conflicts of
interest that might be asserted to arise or result from the engagement of the
Financial Advisor, on the one hand, and the roles and activities of us and our
affiliates with respect to the financing for the Transactions contemplated
hereunder.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) (i) the arranging and other services described herein
regarding the Facilities are arm’s-length commercial transactions between you
and your affiliates, on the one hand, and each Commitment Party, on the other
hand, (ii) you have consulted your own legal, accounting, regulatory and tax
advisors to the extent you have deemed appropriate, and (iii) you are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby; (b) (i) each Commitment Party has been, is,
and will be acting solely as a principal and, except as otherwise expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for you, any of your affiliates or any
other person or entity and (ii) no Commitment Party has any obligation to you or
your affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein; and (c) each Commitment Party and
its respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and no
Commitment Party shall have any obligation to disclose any of such interests to
you or your affiliates. To the fullest extent permitted by law, you hereby waive
and release any claims that you may have against the Commitment Parties with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by this Commitment
Letter.

The provisions of the immediately preceding seven paragraphs shall remain in
full force and effect regardless of whether any definitive documentation for the
Facilities shall be executed and delivered, and notwithstanding the termination
of this Commitment Letter or any commitment or undertaking of any Commitment
Party hereunder; provided, however, that the obligations of the Commitment
Parties with respect to Confidential Information shall terminate on the earlier
of (a) the date which is two years from the date of this Commitment Letter and
(b) the execution of definitive documentation for the Facilities. Subject to the
provisions in the preceding sentence, you may terminate the Commitment Letter
and Bank of America’s commitment with respect to the Facilities hereunder at any
time.

 

7



--------------------------------------------------------------------------------

This Commitment Letter and the Fee Letters may be executed in counterparts
which, taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter or the Fee Letters by telecopier,
facsimile or other electronic imaging (e.g., “pdf” or “tif”) means shall be
effective as delivery of a manually executed counterpart thereof.

This Commitment Letter (including the Summary of Terms) and the Fee Letters
shall be governed by, and construed in accordance with, the laws of the State of
New York; provided that (i) the interpretation of the definition of “Company
Material Adverse Effect” (as defined in Exhibit C hereto) and whether or not a
“Company Material Adverse Effect” has occurred, (ii) the accuracy of any of the
Specified Merger Agreement Representations and whether as a result of any
inaccuracy thereof you (or your affiliate) have the right (taking into account
any applicable cure provisions) to terminate your (or its) obligations to
consummate the Acquisition, or not to consummate the Acquisition and
(iii) whether the Acquisition has been consummated in accordance with the terms
of the Merger Agreement, shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without giving effect to the principles of
conflicts of law thereof. Each of you and the Commitment Parties hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter (including the Summary of Terms), the Fee
Letters, the transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
of the Commitment Parties and you hereby irrevocably and unconditionally submits
to the exclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in the sitting in the Borough of Manhattan
in New York City in respect of any suit, action or proceeding arising out of or
relating to the provisions of this Commitment Letter (including the Summary of
Terms), the Fee Letters and the transactions contemplated hereby and thereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such court. Nothing in this
Commitment Letter, the Summary of Terms or any Fee Letter shall affect any right
that any Commitment Party or any affiliate thereof may otherwise have to bring
any claim, action or proceeding relating to this Commitment Letter (including
the Summary of Terms), the Fee Letters and/or the transactions contemplated
hereby and thereby in any court of competent jurisdiction to the extent
necessary or required as a matter of law to assert such claim, action or
proceeding against any assets of GPN or any of its subsidiaries or enforce any
judgment arising out of any such claim, action or proceeding. Each Commitment
Party and you agree that service of any process, summons, notice or document by
registered mail addressed to you shall be effective service of process against
you for any suit, action or proceeding relating to any such dispute. Each
Commitment Party and you waives, to the fullest extent permitted by applicable
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceedings brought in any such court, and any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. A final judgment in any such suit, action or
proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction you are or may be subject by suit upon judgment.

This Commitment Letter (including the Summary of Terms) and the Fee Letters
embody the entire agreement and understanding among the Commitment Parties, you
and your affiliates with respect to the Facilities and supersede all prior
agreements and understandings relating to the specific matters hereof. This
Commitment Letter is not assignable by GPN without our prior written consent and
is intended to be solely for the benefit of the parties hereto and the
Indemnified Parties. In addition, the Commitment Parties may employ the services
of affiliates or branches, and such affiliates or branches shall be entitled to
the benefits afforded to, and subject to the provisions governing the conduct
of, the Commitment Parties.

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement with respect to the subject matter contained herein,
including the good faith negotiation of the Bank Facilities Documentation in a
manner consistent with the Documentation Principles (it being acknowledged that
the commitment provided hereunder is subject to the conditions set forth in
Exhibit C) and (ii) the Fee Letters are binding and enforceable agreements with
respect to the subject matter contained therein; provided that nothing contained
in this Commitment Letter obligates you or any of your affiliates to consummate
any portion of the Transactions.

 

8



--------------------------------------------------------------------------------

This Commitment Letter and all commitments and undertakings of the Commitment
Parties hereunder will expire at 5:00 p.m. (Eastern Time) on December 16, 2015
unless you execute this Commitment Letter and the Fee Letters and return them to
us prior to that time (which may be by facsimile or electronic mail
transmission), whereupon this Commitment Letter (including the Summary of Terms)
and the Fee Letters (each of which may be signed in one or more counterparts)
shall become binding agreements. Thereafter, all commitments and undertakings of
the Commitment Parties hereunder will expire on earlier of (i) the consummation
of the Acquisition with or without the funding of the Facilities, (ii) three
business days following the date of the termination of the Acquisition Agreement
by you or with your consent, prior to the closing of the Acquisition, (iii) the
third day following written notice of termination of this Commitment Letter by
you to the Commitment Parties and (iv) June 15, 2016; provided that if on such
date, all of the conditions set forth in Article VI and Article VII of the
Merger Agreement are satisfied or waived (other than those conditions that by
their terms are to be satisfied at the Closing, provided that such conditions
would be satisfied if the Closing occurred on such date) and the Marketing
Period (as defined in the Merger Agreement) has commenced and not ended (an
“Ongoing Marketing Period”), such date shall be automatically extended to the
twenty-first (21st) business day following the first day of the Ongoing
Marketing Period.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:   /s/ Ryan Maples   Name: Ryan
Maples   Title:   Vice President MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED By:   /s/ James Dallas   Name: James Dallas   Title:   Director

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN: GLOBAL PAYMENTS INC.
By:   /s/ David L. Green   Name: David L. Green   Title:   Executive Vice
President, General               Counsel and Corporate Secretary

GLOBAL PAYMENTS INC.

COMMITMENT LETTER

SIGNATURE PAGE



--------------------------------------------------------------------------------

EXHIBIT A

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter. In the case of any such capitalized term
that is subject to multiple and differing definitions, the appropriate meaning
thereof in this Exhibit A shall be determined by reference to the context in
which it is used.

GPN intends to consummate the Acquisition pursuant to the Merger Agreement (as
defined below).

In connection with the foregoing, it is intended that:

(a) Pursuant to an Agreement and Plan of Merger, dated as of December 15, 2015
(as amended or otherwise modified from time to time and together with all
schedules thereto, collectively, the “Merger Agreement”), among the Target, GPN,
Data Merger Sub One, Inc. and Data Merger Sub Two, LLC, GPN will consummate the
Acquisition and the other transactions described therein or related thereto.

(b) GPN will obtain $4.78 billion in senior secured first-lien loan facilities
described in Exhibit B to the Commitment Letter (the “Facilities”), consisting
of (i) a $1.25 billion revolving credit facility under the Existing Revolving
Credit Agreement and a $1.75 billion term loan A facility under the Existing
Term Loan Agreement, if the Proposed Amendments are achieved, or under the
documentation for the Backstop Bank Facilities, if the Proposed Amendments are
not achieved; and (ii) a term loan B facility in an initial aggregate principal
amount of $1.78 billion plus any Additional Flex Amount.

(c) GPN will pay the cash and stock portion of the merger consideration payable
pursuant to the Merger Agreement to the holders of common stock and equity
awards of the Target, the cash portion of which shall be at least $2.04 billion.

(d) All existing third party indebtedness for borrowed money of (x) GPN under
the Existing Credit Agreements will be refinanced or repaid, except to the
extent the Proposed Amendments are achieved, and (y) the Target and its
subsidiaries (other than such third party indebtedness for borrowed money which
is permitted to remain outstanding pursuant to the terms of the Merger
Agreement) will be refinanced or repaid (collectively, the “Refinancing”).

(e) The proceeds of the Facilities (to the extent borrowed on the Closing Date)
will be applied (i) to pay the purchase price in connection with the
Acquisition, (ii) to pay the fees, costs and expenses incurred in connection
with the Transactions (such fees and expenses, the “Transaction Costs”) and
(iii) to the Refinancing (the amounts set forth in clauses (i) through
(iii) above, collectively, the “Acquisition Costs”).

The transactions described above (including the payment of Transaction Costs)
are collectively referred to herein as the “Transactions”.



--------------------------------------------------------------------------------

EXHIBIT B

PROJECT HOLLY

AMENDMENT TO EXISTING FACILITIES

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS

 

Proposed Amendment:    If the Required Consent is obtained, the Existing Credit
Agreements shall be amended on the terms set forth herein (the “Proposed
Amendments”). If the Required Consent is not obtained, the Backstop Bank
Facilities shall be provided pursuant to a credit agreement with terms identical
in all material respects to those applicable to the terms under the Existing
Credit Agreements, with changes to such terms as are proposed by the Proposed
Amendments. Borrowers:    Global Payments Inc., a Georgia corporation (“GPN”)
and Global Payments Direct, Inc., a New York corporation (“GPDI”) and, with
respect to the Existing Revolving Facility only, Global Payments UK Ltd., a
British company governed by the laws of England and Wales, Global Payments
Acquisition Corporation 2 SARL, a Dutch company governed under the laws of the
Netherlands, Global Payments Acquisition PS 2 C.V., a limited partnership
entered into and formed under the laws of the Netherlands and Global Payments
Acquisition PS 1 – Global Payments Direct S.E.N.C., a Luxembourg general
partnership (collectively, the “Existing Designated Borrowers”). After the
Closing Date, certain wholly-owned subsidiaries of GPN may, subject to the
approval of the Lenders under the Existing Revolving Facility, be designated as
co-borrowers under the Existing Revolving Facility pursuant to the Bank
Facilities Documentation (collectively with the Existing Designated Borrowers,
the “Designated Borrowers”). Guarantors:    The Facilities, together with all
obligations of GPN under any swap agreement with a Lender or an affiliate of a
Lender relating to the indebtedness or other obligations owing under the
Facilities, will be guaranteed by each existing and future wholly-owned Material
Domestic Subsidiary (to be defined in the Bank Facilities Documentation) of GPN
(collectively, the “Guarantors”, and together with GPN and the Designated
Borrowers, the “Loan Parties”). Additionally, GPN and GPDI will guarantee all
obligations of the Designated Borrowers and GPN and GPDI will guarantee the
obligations of each other under the Facilities. All guarantees will be
guarantees of payment and not of collection. Notwithstanding the foregoing, the
Guarantors shall not include any limited purpose bank, or similar regulated,
subsidiary of GPN and certain other subsidiaries to be agreed. Lead Arranger and
Bookrunner:    Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its
affiliates) will act as lead arranger and bookrunner for the Facilities and will
perform the duties customarily associated with such roles. Addition of New Term
Loan B:    A new term loan B facility in an aggregate principal amount of $1.78
billion (the “Term B Facility”), plus, at GPN’s election, an additional amount
(such additional amount, the “Additional Flex Amount”) sufficient to fund any
original issue discount or upfront fees required to be funded in connection with
the exercise of “market flex” provisions set forth in the Fee Letter will be
added to the Existing Term Loan Agreement (or, if the Proposed Amendments are
not obtained, advanced pursuant to the documentation for the Backstop Bank
Facilities). The Term B Facility shall be disbursed in full on the Closing Date.
The Term B Facility shall be treated ratably with the term loan under the



--------------------------------------------------------------------------------

   Existing Term Loan Agreement (or the Backstop Bank Facilities, as applicable)
in the Loan Documents and the Lenders of the Term B Facility shall have the same
voting rights as the term loan Lenders under the Existing Term Loan Agreement
(or the Backstop Bank Facilities, as applicable). Purpose:    The proceeds of
borrowings under the Term B Facility on the Closing Date shall be used by GPN,
together with the proceeds from borrowings under the Existing Revolving Facility
(or the revolving credit facility under the documentation for the Backstop Bank
Facilities, as applicable), to pay the Acquisition Costs.    The letters of
credit and proceeds of revolving loans (except as set forth above) under the
Existing Revolving Facility (or the revolving credit facility under the
documentation for the Backstop Bank Facilities, as applicable) shall be used by
GPN and its subsidiaries for working capital and other general corporate
purposes, including the financing of permitted acquisitions and other permitted
investments (including to fund the Acquisition Costs). If the Proposed Amendment
is not consummated, then the letters of credit under the Existing Revolving
Facility will be rolled over into the Backstop Bank Facilities.
Incremental Facilities:    The Proposed Amendments shall provide that from time
to time, during the period from and after the Closing Date through but excluding
the maturity date of the applicable Facility, GPN may, subject to the conditions
below, (i) add one or more tranches of term loans and/or increase the Term B
Facility or Existing Term Loan (each, an “Incremental Term Facility”) and (ii)
obtain additional commitments under the Existing Revolving Facility (each such
increase, an “Incremental Revolver Increase” and, together with the Incremental
Term Facilities, the “Incremental Facilities”); provided that the aggregate
amount of all Incremental Facilities shall not exceed the sum of (A) $250
million plus (B) any additional amount (which, for the avoidance of doubt, may
be incurred prior to the amount described in clause (A) and in the case of a
simultaneous incurrence of the maximum amount permitted to be incurred under
clause (A) on any date, without giving pro forma effect to such simultaneous
incurrence under clause (A) on such date) so long as, in the case of this clause
(B) only, after giving effect to the incurrence of such Incremental Facility
(and the use of proceeds thereof) on a pro forma basis the Leverage Ratio
recomputed as of the end of the period of the four fiscal quarters most recently
ended for which GPN was required to deliver financial statements would not
exceed 3.75:1.00 (assuming for such purposes that the Existing Revolving
Facility and all Incremental Revolver Increases are fully drawn) (such sum, the
“Available Incremental Facility Amount”); provided that, in the case of a
permitted acquisition or permitted investment, the consummation of which by GPN
or any of its subsidiaries is not expressly conditioned on the availability of,
or on obtaining, third party financing (a “Limited Conditionality Acquisition”),
such ratio shall be tested at the time of signing of the relevant acquisition
agreement for such Limited Conditionality Acquisition. As used herein,
“Incremental Term Loans” refers to Incremental Facilities that are not
Incremental Revolver Increases.    Incremental Facilities shall be subject to
the following conditions precedent:    (i) no default or event of default exists
or would exist under the Facilities after giving effect thereto; provided that
in the case of an Incremental Facility used to finance a Limited Conditionality
Acquisition, such requirement shall be limited to no payment or bankruptcy event
of default,

 

2



--------------------------------------------------------------------------------

   (ii) Incremental Facilities shall rank pari passu in right of payment and
security with the other Facilities,    (iii) each Incremental Term Facility that
is (x) a term loan A facility shall have a final maturity no earlier than the
final maturity of the Existing Term Loan (prior to giving effect to any
extensions thereof) and (y) a term loan B facility shall have a final maturity
no earlier than the final maturity of the Term B Facility (prior to giving
effect to any extensions thereof),    (iv) the remaining weighted average life
to maturity of any Incremental Term Facility shall be no shorter than (x) if
such Incremental Term Facility is a term loan A, that of the Existing Term Loan
as of the date of the determination (without giving effect to any prepayments
thereof) and (y) if such Incremental Term Facility is a term loan B, that of the
Term B Facility as of the date of the determination (without giving effect to
any prepayments thereof),    (v) subject to clauses (iii) and (iv) above, the
amortization schedule applicable to any Incremental Term Facility shall be
determined by GPN and the lenders thereunder,    (vi) the interest rate and any
fees relating to any Incremental Term Facility shall be determined by GPN and
the lenders thereunder; provided that if the All-In Yield (as defined below)
applicable to any Incremental Term Facility is more than 0.50% higher than the
corresponding All-In Yield for the Term B Facility, then the interest rate
margin with respect to the Term B Facility shall be increased by an amount equal
to the difference between the All-In Yield with respect to such Incremental Term
Facility and the corresponding All-In Yield on the Term Facility minus 0.50%,   
(vii) the representations and warranties set forth in the applicable Bank
Facilities Documentation shall be true and correct in all material respects as
of the effective date of such Incremental Term Loan except to the extent such
representations and warranties relate to a prior date, in which case, they shall
be true and correct in all material respects as of such earlier date; provided
that in the case of an Incremental Facility used to finance a Limited
Conditionality Acquisition, such requirement shall be limited to certain
specified representations and acquisition agreement representations,    (viii)
Incremental Term Facilities shall share ratably in any prepayments of the Term B
Facility and the Existing Term Loan (or otherwise provide for more favorable
prepayment treatment for the then-outstanding Term B Facility, Existing Term
Loan and Incremental Term Facilities) and shall have ratable voting rights as
the other Term B Facility, Existing Term Loan and other Incremental Term
Facilities (or otherwise provide for more favorable prepayment treatment for the
then-outstanding Term B Facility, Existing Term Loan and Incremental Term
Facilities),    (ix) prior to or concurrently with the effectiveness of any
Incremental Facility incurred under clause (B) above, GPN shall have delivered
to the Administrative Agent a certificate demonstrating in reasonable detail
that, on a pro forma basis after giving effect to the proposed Incremental
Facility (and the use of proceeds thereof and any related acquisitions,
investments and other transactions), (1) GPN would be in compliance with the
financial covenants recomputed as of the last day of the most recently ended
period of four consecutive fiscal quarters for which GPN was required to deliver
financial statements and (2) the Leverage Ratio does not exceed 3.75:1.00 (in
each case, assuming for purposes of such calculation, that any Incremental
Revolver Facility being incurred at such time is fully drawn),

 

3



--------------------------------------------------------------------------------

   (x) GPN shall deliver to Administrative Agent (1) a certificate of each
Borrower and the Guarantors dated as of the date of such Incremental Facility
signed by an authorized officer of such Borrower or Guarantor certifying and
attaching resolutions adopted by the board of directors or equivalent governing
body of such Borrower or Guarantor approving such increase, (2) such amendments
to the security documents as the Administrative Agent may deem reasonably
necessary and (3) customary opinions of legal counsel to the Borrowers and
Guarantors, addressed to the Administrative Agent and each Lender, dated as of
the effective date of such Incremental Facility,    (xi) except as otherwise
required or permitted in clauses (i) through (x) above, all other terms of any
Incremental Term Facility shall be as agreed by GPN and the persons providing
such Incremental Term Facility and acknowledged by the Administrative Agent, and
   (xii) any Incremental Revolving Increase shall be on the exact same terms and
pursuant to the exact same documentation applicable to the existing Revolving
Loans.    “All-In Yield” means, as to any indebtedness, the yield thereof,
whether in the form of interest rate, margin, original issue discount, upfront
fees, an interest rate floor, or otherwise, in each case, incurred or payable by
GPN generally to all the lenders of such indebtedness; provided that OID and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); and provided, further, that “All-In Yield”
shall not include arrangement fees, structuring fees, commitment fees,
underwriting fees and similar fees (regardless of whether paid in whole or in
part to any or all lenders) or other fees not paid generally to all lenders of
such indebtedness.    Incremental Facilities shall not initially be effective
but may be activated at any time and from time to time during the life of the
Facilities at the request of GPN with consent required only from those Lenders
(including new Lenders that would qualify as eligible assignees) that agree, in
their sole discretion, to participate in such Incremental Facilities.    GPN
may, but shall not be required to, seek commitments in respect of the
Incremental Facilities from existing Lenders (each of which shall be entitled to
agree or decline to participate in its sole discretion) and additional banks,
financial institutions and other institutional lenders who shall become Lenders
in connection therewith (subject to the consent of the Administrative Agent to
the extent that such consent would be required for an assignment to such Lender
and, in the case of any Incremental Revolver Increase, each Swing Line Lender
and each L/C Issuer, solely to the extent such consent would be required for an
assignment to any such Lender under the Existing Revolving Facility).
Amortization and Maturity:    The Term B Facility shall mature on the date that
is 7 years after the Closing Date and shall amortize in equal quarterly
installments, commencing with the last day of the first full fiscal quarter
ending after the Closing Date, in aggregate annual amounts equal to 1% per
annum, paid quarterly, of the original principal amount of the Term B Facility,
with the balance payable on the seventh anniversary of the Closing Date.

 

4



--------------------------------------------------------------------------------

   The maturity of the Existing Term Loan will not be amended (or, if
applicable, the term loan issued under the Backstop Bank Facilities shall have a
maturity and amortization identical to the Existing Term Loan as currently set
forth in the Existing Term Loan Agreement). The Proposed Amendments shall amend
the amortization of the Existing Term Loan to be 10% per annum, paid quarterly,
of the original principal amount of the Existing Term Loan, commencing
November 30, 2016.    The expiration date of the Existing Revolving Facility
will not be amended (or, if applicable, the revolving credit facility provided
under the Backstop Bank Facilities shall mature, and lending commitments
thereunder shall terminate, on the maturity date for the Existing Revolving
Facility currently in the Existing Revolving Credit Agreement). Mandatory
Prepayments:    The Proposed Amendments shall provide that in addition to the
amortization of the Term B Facility and the Exiting Term Loan set forth above
and subject to exceptions and baskets to be mutually agreed upon, (a) 100% of
all net cash proceeds of non-ordinary course asset sales and dispositions and
involuntary dispositions (subject to thresholds and exceptions to be agreed,
including customary reinvestment rights) and (b) 100% of all net cash proceeds
of debt issuances (subject to exceptions to be agreed) shall be applied ratably
to the prepayment of the Term B Facility and the Existing Term Loan (to the
principal installments thereof on a pro rata basis).    In addition, commencing
with the fiscal year ending May 31, 2017, 50% of Excess Cash Flow (to be defined
in the loan documentation), with step-downs to 25% and 0% based on the Leverage
Ratio shall be applied to the prepayment of the Term B Facility (to the
principal installments thereof on a pro rata basis); provided, that any
voluntary repayments of Loans (including revolving loans to the extent the
commitments thereunder have been permanently reduced and to the extent not
funded with the proceeds from the incurrence of long-term indebtedness) during
the applicable fiscal year or during the period after such fiscal year but
before the payment is due (so long as such payments are not deducted in the
following fiscal year), shall, without duplication, be credited against Excess
Cash Flow payment obligations on a dollar-for-dollar basis.    Prepayments from
foreign subsidiaries’ asset sale proceeds and Excess Cash Flow will be limited
under the Bank Facilities Documentation to the extent such prepayments
(including the repatriation of cash in connection therewith) would (a) be
prohibited by applicable law; provided that GPN and its restricted subsidiaries
shall take commercially reasonable actions available under applicable local law
to permit such repatriation or (b) result in adverse tax consequences. Soft Call
Protection:    If any prepayment with respect to the Term B Facility is made
within six (6) months after the Closing Date in connection with a Repricing
Event, GPN shall on the date of such prepayment, pay to the Lenders a prepayment
premium equal to one percent (1.00%) of the principal amount of the Term B
Facility so prepaid.    “Repricing Event” shall mean (x) there shall occur any
amendment, amendment and restatement or other modification of the definitive
documentation for the Term B Facility which reduces the All-In Yield then in
effect for the loans thereunder, (y) all or any portion of the Term B Facility
is voluntarily prepaid or mandatorily prepaid with the net cash proceeds of
issuances, offerings or

 

5



--------------------------------------------------------------------------------

   placement of debt obligations, or refinanced substantially concurrently with
the incurrence of, or conversion of the loans thereunder into, new indebtedness
that has an effective All-In Yield lower than the All-In Yield in effect for the
loans so prepaid and such issuance, offering or placement provides for such
indebtedness to have a reduced All-In Yield or (z) a Lender must assign its
loans under the Term B Facility as a result of its failure to consent to an
amendment, amendment and restatement or other modification of the Term B
Facility which reduces the All-in Yield then in effect for the loans under the
Term B Facility; provided, in each case of clauses (x), (y) and (z), solely to
the extent the primary purpose of such amendment, amendment and restatement,
modification, issuance, offering, placement, prepayment or assignment, as
determined in good faith by the Administrative Agent, is to reduce the All-In
Yield then in effect for the loans under the Term B Facility. Interest Rates and
Fees:    The interest rates applicable the Existing Revolving Facility (a) from
the Closing Date until receipt of a compliance certificate for the first full
fiscal quarter after the Closing Date shall be the Eurocurrency Rate (as defined
in the Existing Revolving Facility) plus 2.50% per annum or, at GPN’s option,
the Base Rate (as defined in the Existing Revolving Facility) plus 1.50% and (b)
thereafter, a percentage per annum to be determined in accordance with a pricing
grid to be agreed based on the Leverage Ratio. The commitment fee applicable to
the Existing Revolving Facility (a) from the Closing Date until receipt of a
compliance certificate for the first full fiscal quarter after the Closing Date
shall be 0.35% per annum and (b) thereafter, a percentage per annum to be
determined in accordance with a pricing grid to be agreed based on the Leverage
Ratio    The interest rates applicable the Existing Term Loan Agreement (a) from
the Closing Date until receipt of a compliance certificate for the first full
fiscal quarter after the Closing Date shall be the Eurodollar Rate (as defined
in the Existing Term Loan Agreement) plus 2.50% per annum or, at GPN’s option,
the Base Rate (as defined in the Existing Term Loan Agreement) plus 1.50% and
(b) thereafter, a percentage per annum to be determined in accordance with a
pricing grid to be agreed based on the Leverage Ratio.    The interest rates
applicable the Term B Facility shall be the Eurodollar Rate (as defined in the
Existing Term Loan Agreement) plus 3.75% per annum (the “Term Loan B Applicable
Margin”) or, at GPN’s option, the Base Rate (as defined in the Existing Term
Loan Agreement) plus 2.75%, with a step-down based on the Leverage Ratio. For
purposes of determining the interest rate applicable to the Term B Facility, the
Eurodollar Rate shall not be less than 0.75% (the “LIBOR Floor”). Documentation:
   The Facilities will be documented under a credit agreement(s) (the “Credit
Agreement”) based on and substantially similar to the Existing Credit
Agreements, modified as appropriate to reflect (a) the terms and conditions set
forth herein and in Exhibit C to the Commitment Letter, including, without
limitations, all identified representations, warranties, covenants, financial
covenants and events of default set forth herein, (b) changes in law or
accounting standards in a manner to be agreed, (c) materiality qualifications
and other exceptions that give effect to and/or permit the structure and
intended use of the Facility, (d) the operational, administrative, agency and
related requirements of the Administrative Agent and (e) the operational and
strategic requirements of the Borrower (after giving effect to the Transactions)
in light of its size, geographic locations, businesses, business practices,
operations, financial accounting and the disclosure schedules to the Merger
Agreement and

 

6



--------------------------------------------------------------------------------

   to the extent any other terms are not expressly set forth herein or in the
Existing Credit Agreements, will (i) be negotiated in good faith within a
reasonable time period to be determined based on the expected Closing Date and
taking into account the timing of the syndication of the Facilities and (ii)
contain such other terms as GPN and the Administrative Agent shall reasonably
agree. This paragraph shall be referred to as the “Documentation Principles”.
Security:    The Proposed Amendments shall provide that each U.S. Borrower and
the Guarantors shall grant the Administrative Agent and the Lenders valid and
perfected first priority (subject to certain exceptions to be set forth in the
loan documentation) liens and security interests in all of the following:   

(a)     All present and future shares of capital stock of (or other ownership or
profit interests in) of each domestic subsidiary (other than a domestic
subsidiary foreign holding company) directly owned by a Loan Party (other than a
foreign Loan Party) and 65% of the voting capital stock (and 100% of the
non-voting capital stock) of each “controlled foreign corporation” under Section
957 of the Internal Revenue Code and each foreign subsidiary holding company, in
each case directly owned by a Loan Party (other than a foreign Loan Party), to
the extent the pledge of any greater percentage would result in material adverse
tax consequences to GPN), in each case to the extent that GPN reasonably
determines (in consultation with the Administrative Agent) that such pledge
would not result in adverse tax consequences.

  

(b)     All of the present and future property and assets, real and personal, of
each Borrower and each Guarantor, including, but not limited to, machinery and
equipment, inventory and other goods, accounts receivable, owned real estate,
leaseholds, fixtures, bank accounts, general intangibles, financial assets,
investment property, license rights, patents, trademarks, tradenames,
copyrights, chattel paper, insurance proceeds, contract rights, hedge
agreements, documents, instruments, indemnification rights, tax refunds and
cash.

  

(c)     All proceeds and products of the property and assets described in
clauses (a) and (b) above.

   Assets will be excluded from the Collateral in circumstances to be agreed and
in circumstances where the Administrative Agent reasonably determines that the
cost of obtaining a security interest in such assets is excessive in relation to
the value afforded thereby. Notwithstanding anything to the contrary herein, the
Collateral shall exclude (i) those assets to the extent that granting security
interests in such assets would result in material adverse tax or legal
consequences to GPN or any of its subsidiaries as reasonably determined by GPN,
and (ii), those assets to the extent that granting securing interest in such
assets would result in a violation of a contractual obligation or applicable law
or regulation in effect on the Closing Date or to the extent that such security
interests would require obtaining the consent of any governmental authority as
reasonably determined by the Borrower.

 

7



--------------------------------------------------------------------------------

   Notwithstanding anything to the contrary, the following shall not be
required:    (i) mortgages of any (a) fee-owned real property below a fair
market or acquisition value to be agreed, (b) all real property leasehold
interests (including requirements to deliver landlord lien waivers, estoppels
and collateral access letters), (c) rights of way, (d) easements and (e)
servitudes,    (ii) perfection actions with respect to (A) commercial tort
claims below a threshold to be agreed, (B) motor vehicles and other assets
subject to certificates of title and (C) letter of credit rights, except to the
extent constituting a supporting obligation for other Collateral as to which
perfection is accomplished by the filing of a UCC financing statement or
equivalent (it being understood that no actions shall be required to perfect a
security interest in letter of credit rights, other than the filing of a UCC
financing statement or equivalent),    (iii) perfection by control of any assets
which can be perfected by control, or control agreements or other control
arrangements (other than delivery of certificated pledged capital stock to the
extent required above and material promissory notes constituting Collateral),
including deposit accounts, securities accounts and commodities accounts,   
(iv) security documents governed by the laws of any jurisdiction other than the
United States or any state thereof,    (v) security interests in any lease,
license or other agreement or any property to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money, capital lease or similar arrangement permitted
under the Bank Facilities Documentation or create a right of termination in
favor of any other party thereto (other than GPN or a Guarantor) after giving
effect to the applicable anti-assignment provisions of the UCC), other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC notwithstanding such prohibition.    The Security shall
ratably secure the relevant party’s obligations in respect of the Facilities and
any treasury management, interest protection or other hedging arrangements
entered into with a Lender (or an affiliate thereof). Representations &
Warranties:    The Proposed Amendments shall add usual and customary
representations and warranties solely with respect to the following: (a)
intellectual property; and (b) perfection of security interest in collateral.
Covenants:    The Proposed Amendments shall add usual and customary affirmative
covenants solely with respect to the following: (a) covenant to give security;
(b) further assurances; (c) maintenance of ratings; (d) participation in a
quarterly meeting of the Administrative Agent and the Lenders (or a Lenders-only
conference call in lieu of such meeting); and (e) changes in legal name, state
of formation and form of entity.    The Proposed Amendments shall add usual and
customary negative covenants solely with respect to the following: restrictions
on (a) indebtedness (with baskets for, among other things, (i) unsecured debt so
long as no default exists before and after giving effect thereto and the
Leverage Ratio, calculated on a pro form basis after giving effect to such debt,
is 0.25x less than the then applicable Leverage Ratio Covenant and (ii) debt of
non-Loan Parties in an amount to be mutually agreed); (b) liens; (c)
acquisitions (provided that, subject to customary requirements, (i) acquisitions
of entities that will become Loan Parties shall be permitted so long as after
giving effect to any such acquisition on a pro forma basis, the Leverage Ratio
is 0.25x less than the then applicable Leverage Ratio

 

8



--------------------------------------------------------------------------------

   Covenant and (ii) acquisitions of entities that will not become Loan Parties
shall be permitted so long as (1) the aggregate amount of cash consideration for
all such acquisitions made pursuant to this clause (ii) shall not exceed $1
billion during the term of the Facility and (2) after giving effect to any such
acquisition on a pro forma basis, the Leverage Ratio is 0.25x less than the then
applicable Leverage Ratio Covenant); (d) investments and restricted payments
(with (i) an unlimited basket for restricted payments and investments (other
than acquisitions) so long as the Leverage Ratio, calculated on a pro forma
basis after giving effect to such investment or restricted payment, is less than
3.50 to 1.0, (ii) an annual basket to be agreed for dividends, which basket
shall in any event permit the payment of quarterly dividends with respect to the
equity interest of GPN at a rate of $0.01 per share per fiscal quarter, (iii) a
$250 million annual basket for share repurchases and (iv) a $150 million annual
basket for investments (which may be increased by the unused portion of the $250
million annual basket for share repurchases); and (e) burdensome agreements,
with such negative covenants being subject to qualifications, baskets, growers,
thresholds, exceptions, exclusions and performance periods to be mutually
agreed. Financial Covenants:    The Proposed Amendment shall amend the Existing
Credit Agreements such that:   

(i)     Section 7.08 (Leverage Ratio) shall be amended to provide that the
maximum Leverage Ratio permitted as of the end of any fiscal quarter shall not
exceed 5.00 to 1.0 with step-downs to 4.00 to 1.0 over 10 quarters (such
then-applicable maximum Leverage Ratio, the “Leverage Ratio Covenant”);

  

(ii)    Section 7.09 (Fixed Charge Coverage Ratio) shall be amended to provide
that the minimum Fixed Charge Coverage Ratio permitted as of the end of any
fiscal quarter shall not be less than 2.25 to 1.0; and

  

(iii)   The definition of EBITDA shall be amended in a manner to be agreed to
permit synergies and cost savings in connection with the Acquisition and other
acquisitions to be added back.

   The Term B Facility shall not have any financial covenants. Events of
Default:    The Proposed Amendments shall amend the Existing Credit Agreements
to (i) replace the cross-acceleration event of default with a customary
cross-default event of default, (ii) cause the events of default to apply to GPN
and its subsidiaries (and in certain instances, its material subsidiaries to be
agreed), with exceptions to be mutually agreed and (iii) amend the thresholds
for certain events of default in a manner to be mutually agreed. Other
Amendments:    The Proposed Amendments shall amend the Existing Credit
Agreements to provide that (a) the minimum amount for assignments of the Term B
Facility shall be $1,000,000; (b) subject to the Limited Conditionality
Provisions, no default or event of default may be waived for the purposes of
determining whether the conditions to all borrowings have been satisfied in
respect of any proposed extension of credit under the Existing Revolving
Facility without the approval of holders of more than 50% of the commitments
under the Existing Revolving Facility; and (c) GPN and its affiliates may make
purchases of loans under the Term B Facility via customary “Dutch Auction”
repurchases pursuant to terms and conditions to be mutually agreed.

 

9



--------------------------------------------------------------------------------

Conditions to Borrowing on the Closing Date:    The availability of the
Necessary Acquisition Funds on the Closing Date shall be subject solely to the
conditions set forth in Exhibit C to the Commitment Letter. Conditions to All
Other Borrowings:    The making of each extension of credit under the Facilities
after the Closing Date shall be conditioned upon (a) delivery of a customary
borrowing notice, (b) the accuracy of representations and warranties in all
material respects and (c) after the Closing Date, the absence of defaults or
events of default at the time of, or after giving effect to the making of, such
extension of credit. Governing Law:    The governing law of the Facilities shall
be amended to be New York law.

 

10



--------------------------------------------------------------------------------

EXHIBIT C

Project Holly

Summary of Additional Conditions

The borrowing of the Necessary Acquisition Funds on the Closing Date shall be
subject to the following conditions:

1. (A) Except as disclosed in the Company SEC Documents (as defined in the
Merger Agreement as in effect on the date hereof) filed with, or furnished to,
the SEC (as defined in the Merger Agreement as in effect on the date hereof)
after January 1, 2014 and prior to the date of the Merger Agreement (excluding
any disclosures set forth in any such Company SEC Document in any risk factor
section, any forward-looking disclosure in any section relating to
forward-looking statements or any other statements that are non-specific,
predictive or primarily cautionary in nature other than historical facts
included therein) or in the Company Disclosure Letter (as defined in the Merger
Agreement as in effect on the date hereof), since December 31, 2014, there has
not been any change, event, fact, effect, condition, development or occurrence
that has had, or would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect (as defined in the Merger Agreement
as in effect on the date hereof), and (B) since the date of the Merger
Agreement, there shall not have been any change, event, fact, effect, condition,
development or occurrence that has had or would reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

2. The Acquisition shall have been consummated, or substantially concurrently
with the initial borrowing under the Additional Term B Facility, shall be
consummated, in all material respects in accordance with the terms of the Merger
Agreement, without giving effect to any modifications or amendments thereto or
consents or waivers thereto by the Borrower or any of its affiliates that are
material and adverse to the Lenders or the Lead Arranger without the prior
consent of the Lead Arranger (such consent not to be unreasonably withheld,
delayed or conditioned). For purposes of the foregoing condition, it is hereby
understood and agreed that any change in the purchase price in connection with
the Acquisition shall not be deemed to be material and adverse to the interests
of the Lenders and the Lead Arranger; provided that (A) any reduction of the
purchase price shall be allocated to a reduction in any amounts to be funded
under the Term B Facility and (B) any increase in purchase price shall be funded
by equity contributions. The Specified Merger Agreement Representations and the
Specified Representations shall be true and correct in all material respects.

3. The Refinancing shall have been, or substantially concurrently with the
Closing Date shall be, consummated.

4. The Lead Arranger shall have received (a) audited consolidated balance sheets
of GPN and the Target and related statements of income, equity (or changes in
equity with respect to GPN) and cash flows of GPN and the Target for the three
(3) most recently completed fiscal years ended at least 60 days before the
Closing Date and (b) unaudited consolidated balance sheets and related
statements of income, equity (or changes in equity with respect to GPN) and cash
flows of GPN for each subsequent fiscal quarter after May 31, 2015 and of the
Target for each subsequent fiscal quarter after December 31, 2014, in each case,
ended at least 40 days before the Closing Date (other than any fiscal fourth
quarter). The Lead Arranger hereby acknowledges receipt of (i) the financial
statements of GPN in the foregoing clause (a) for the fiscal years ended 2013,
2014 and 2015, and in the foregoing clause (b) for the fiscal quarter ended
August 30, 2015 and (ii) the financial statements of the Target in the foregoing
clause (a) for the fiscal years ended December 31, 2012, December 31, 2013 and
December 31, 2014 and in the foregoing clause (b) for the fiscal quarters ended
September 30, 2015, June 30, 2015 and March 31, 2015.

5. The Lead Arranger shall have received a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of GPN and its
subsidiaries (based on the financial statements of GPN referred to in paragraph
4 above) as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period ended at least 40 days prior
to the Closing Date (or, if the most recently completed fiscal period is the end
of a fiscal year, ended at least 60 days before the Closing Date), prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such other financial statements), which need not be
prepared in compliance with Regulation S-X of the Securities Act of 1933, as
amended, or include adjustments for purchase accounting.

 

11



--------------------------------------------------------------------------------

6. The Administrative Agent shall have received customary legal opinions,
customary evidence of authorization and a solvency certificate of GPN’s chief
financial officer in substantially the form of Annex I hereto.

7. The Administrative Agent under each Facility shall have received, subject in
all respects to the Limited Conditionality Provision, all documents and
instruments required to create and perfect the Administrative Agent’s security
interest in the Collateral shall have been executed and delivered by the
relevant Loan Parties and, if applicable, be in proper form for filing (or
reasonably satisfactory arrangements shall have been mutually agreed upon for
the execution, delivery and filing of such documents and instruments
substantially concurrently with the consummation of the Acquisition).

8. The Lenders shall have received at least three (3) business days prior to the
Closing Date all documentation and other information about GPN and the
Guarantors as has been reasonably requested in writing at least 10 business days
prior to the Closing Date by such Lenders that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

9. The Lead Arranger shall have had a period of no less than 20 consecutive days
to syndicate the Facilities following the receipt of the information
contemplated by paragraphs 3 and 4 of this Exhibit C, which period shall not
commence prior to January 4, 2016. If GPN shall in good faith reasonably believe
that it has delivered such information, GPN may deliver to the Lead Arranger
written notice to that effect (stating when it believes it completed any such
delivery), in which case GPN shall be deemed to have satisfied its requirements
under this paragraph on the date specified in such notice and the marketing
period shall be deemed to have commenced on the date specified in such notice,
in each case unless the Lead Arranger in good faith reasonably believes that GPN
has not delivered such information required to be delivered under this paragraph
and, within five business days after its receipt of such notice from GPN, the
Lead Arranger delivers a written notice to GPN to that effect (stating with
specificity which information is required to satisfy GPN’s requirements under
this paragraph has not been delivered).

10. All fees required to be paid on the Closing Date pursuant to the Summary of
Terms and Fee Letters and reasonable out-of-pocket expenses required to be paid
on the Closing Date pursuant to the Commitment Letter, to the extent invoiced at
least three (3) business days prior to the Closing Date shall, upon the initial
borrowing under the Facilities, have been paid; provided that such payment may
be made from the proceeds of the initial funding of the Facilities on the
Closing Date.

11. The Administrative Agent shall have received a customary loan notice with
respect to the Term B Facility.

12. If Notes Flex (as defined in the Joint Fee Letter) has been exercised:

 

  (a) The borrowers shall have used commercially reasonable effort to ensure
that the Investment Bank (as defined in the Joint Fee Letter) shall have
received (i) a customary preliminary prospectus or preliminary offering
memorandum (other than a “description of notes” and information customarily
provided by the Investment Bank or its counsel or advisors) (the “Offering
Materials”), including financial statements, pro forma financial statements,
business and other financial data of the type required by Regulation S-X and
Regulation S-K under the Securities Act of 1933 and of the type and form
customarily included in offering memoranda, private placement memoranda,
prospectuses and similar documents to consummate the offering of the Notes (with
the exception of a consolidating footnote to the financial statements for
guarantors and non-guarantors, financial information, as such information may be
expressed in the body of the relevant disclosure document with disclosure
customary for a Rule 144A offering) (provided that if the marketing period for
the Notes has not ended prior to February 12, 2015, it shall not commence until
the Offering Materials include the audited consolidated balance sheets of the
Target and related statements of income, equity and cash flows of the Target for
the fiscal year ended December 31, 2015), and (ii) an indication by the auditors
of GPN and Target that such auditors are prepared to issue customary comfort
letters upon completion of customary procedures in connection with the offering
of the Notes (or draft comfort letters from such auditors), and

 

12



--------------------------------------------------------------------------------

  (b) GPN shall have used commercially reasonable efforts to ensure that such
Investment Bank shall have been afforded a period of at least 15 consecutive
business days upon receipt of the information described in clause (a), to seek
to place the Notes with qualified purchasers thereof.

 

  (c) The issuer of the Notes and each guarantor with respect thereto shall have
executed (i) a purchase agreement in the form contemplated by the Joint Fee
Letter with the Investment Bank and (ii) an indenture with respect to the Notes
and related documentation (including a registration rights agreement) consistent
with terms contemplated by the Notes Flex and Section 9 of the Joint Fee Letter.

 

13



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT C

SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned chief financial officer of Global Payments, Inc., a Georgia
corporation (the “Company”), in that capacity only and not in my individual
capacity (and without personal liability), do hereby certify as of the date
hereof, and based upon facts and circumstances as they exist as of the date
hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section    of the [Credit Agreement], dated as of             ,
among             (the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used in this certificate shall have the meanings set forth in
the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of Company and its Subsidiaries taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of Company and its Subsidiaries taken as
a whole are sold with reasonable promptness in an arm’s-length transaction under
present conditions for the sale of comparable business enterprises insofar as
such conditions can be reasonably evaluated.

(c) “Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Company and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

(d) “Will be able to pay their Liabilities as they mature”

For the period from the date hereof through the Maturity Date, Company and its
Subsidiaries taken as a whole will have sufficient assets and cash flow to pay
their Liabilities as those liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Loan Parties as reflected in the projected
financial statements and in light of the anticipated credit capacity.

(e) “Do not have Unreasonably Small Capital”

Company and its Subsidiaries taken as a whole after consummation of the
Transactions does not have unreasonably small capital to conduct its business. I
understand that “unreasonably small capital” depends upon the nature of the
particular business or businesses conducted or to be conducted, and I have
reached my conclusion based on the needs and anticipated needs for capital of
the business conducted or anticipated to be conducted by the Loan Parties as
reflected in the projected financial statements and in light of the anticipated
credit capacity.

 

14



--------------------------------------------------------------------------------

3. For purposes of this certificate, I, or officers of Company under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section    of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As chief financial officer of Company, I am familiar with the financial
condition of Company and its Subsidiaries.

4. Based on and subject to the foregoing, after giving effect to the
consummation of the Transactions, (i) the Fair Value of the assets of Company
and its Subsidiaries taken as a whole exceeds their Liabilities, (ii) the
Present Fair Salable Value of the assets of Company and its Subsidiaries taken
as a whole exceeds their Liabilities; (iii) Company and its Subsidiaries taken
as a whole do not have Unreasonably Small Capital; and (iv) Company and its
Subsidiaries taken as a whole will be able to pay their Liabilities as they
mature.

* * *

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this certificate to be executed on its
behalf by chief financial officer as of the date first written above.

 

GLOBL PAYMENTS, INC., a Georgia corporation By:  

 

  Name:   Title:

 

16